DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/6/2020.
Claims 1, 6-8, and 10 are amended.
Claim 5 is cancelled.
Claims 1-4 and 6-21 are pending. Claims 11-17 have been withdrawn.
The Applicant has overcome the rejection of claims 1-4, 6-10, and 18-21 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 10/6/2020.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 filed 10/6/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8 and 10, the claim limitation “the binding post” lacks antecedent basis. It is noted that claim 1 recites the limitation “a binding portion.” For examination purposes, the limitation will be interpreted as “the binding portion.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtler (DE 4219761; see machine translation) in view of Haack (US 5362185) as evidenced by xapps.xylemic.com (“Hardness of metals and minerals”).
Regarding claim 1, Gurtler discloses a fastening mechanism for fastening parts in sheet metal structures such as vehicles an aircraft (line 10-19) which can be removed from the substructure with little effort (lines 39-41) the fastening mechanism (Fig. 3) comprising:
a core (see Fig. 3, 5, 10) comprising a screw (4; equivalent to a screw portion), a pressure piece (3; equivalent to a binding portion) provided with an internal thread to receive a screw (lines 232-233; see Fig. 3-4); and
a deformation body (1; equivalent to a cylindrical sleeve) surrounding a central portion of the pressure piece (see Fig. 4-5), wherein the deformation body compresses against the walls of holes by tightening the screw (lines 297-309; see Fig. 5; interpreted as configured to maintain a generally cylindrical shape when inserted into a hole), the core includes the pressure piece (3) and disc (5) which mechanically hold the deformation body on the core (see Fig. 5); and the deformation body is made out of rubber (line 225) and the pressure piece and screw is made out of metal (line 232-242).
As evidenced by xapps.xyleminc.com, metals are generally harder than rubber materials (see Fig. on Page 4). Therefore, Gurtler discloses the metal core being harder than the deformation body made of rubber. 
Regarding the claim limitation “the core comprises a material… to engage extractor tool without damage to the core,” the instant specification describes that the hybrid tool pin can be a metal core surrounded by plastic (see Page 8). Since Gurtler disclose the same metal core as instantly described, it is considered sufficiently hard to engage an extractor tool without damage to the core. Furthermore, “where the claimed and prior products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01(I)). In this case the core of Gurtler is substantially identical in both structure and composition to the claimed core of claim 1. 

Haack teaches an arrangement for positioning components such as dies or mold plates (abstract) comprising a device (33; see Fig. 11; interpreted as an extractor tool) including a threaded rod (34) having a section of threads (36) engaging the threads inside the pin (20a; Column 5, lines 43-48), wherein rotating a knob (35) will extract the device (Column 5, lines 49-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added threads as in Haack to the fastening mechanism of Gurtler and used the extractor device of Haack to remove the modified fastening mechanism because (a) Gurtler suggests removing the substructure with little effort (lines 39-41) and (b) use of the extractor tool allows for the simple removal and reuse of the positioning devices with take-apart components (Haack; Column 1, lines 27-35). Furthermore, it would have been obvious to said skilled artisan to try various locations in adding the threaded portion to a finite number of locations, including the head of the screw and the washer portion, to achieve the predictable result of extracting the fastening mechanism. 

    PNG
    media_image1.png
    311
    539
    media_image1.png
    Greyscale

Regarding claim 2, modified Gurtler discloses an embodiment (Fig. 10) where the washer (5; interpreted as a first cylindrical flange) adjacent to the added threads (as modified by Haack above) has a diameter larger than the diameter of the deformation body (see Fig. 10).

Regarding claim 3, modified Gurtler discloses the pressure piece (3; equivalent to a second cylindrically shaped flange) disposed at an insertable end of the core (see Fig. 10) having a smaller diameter than the outer diameter of the deformation body (see Fig. 10) and a larger diameter than the inner diameter of the deformation body (see Fig. 10). 
Regarding the claim limitation “the second flange configured to mechanically hold the sleeve in place on the core and allow insertion of the insertable end of the core into the hole of the same diameter as the outer diameter of the cylindrical sleeve,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the fastening mechanism of Gurtler is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 6, modified Gurtler discloses that the screw is a hexagonal socket or hexagon screw under the head of the his screw (lines 235-236), wherein the head has diameter that is smaller than the outer diameter of the deformable body (see Fig. 5 and 10) and larger than an inner diameter of the deformable body (see Fig .5 and 10).
However, Gurtler is silent as to the screw having a round head.
It would have been obvious to said skilled artisan to have modified the head of the screw to have a round head because such a modification would have involved a mere change in the shape of a 
Regarding claim 7, modified Gurtler discloses the pressure piece (3) is provided with an internal thread (lines 232-233).
Regarding claim 8, modified Gurtler discloses the washer (3) is round (see Fig. 3).
However, modified Gurtler is silent as to the washer having a diameter that is larger than an outer diameter of the cylindrical sleeve.
It would have been obvious to said skilled artisan to have modified the diameter of the washer to because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 21, modified Gurtler discloses the threads are located inside the device in order to extract the device from the hole (Haack; Column 5, lines 57-66). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gurtler (DE 4219761; see machine translation) in view of Haack (US 5362185) as evidenced by xapps.xylemic.com (“Hardness of metals and minerals”) as applied to claim 1 above, and further in view of Sato (US 2016/0327161).
Regarding claim 4, modified Gurtler discloses the pin as discussed above with respect to claim 1, wherein the pressure piece and screw are made out of metal (line 232-242).
However, modified Gurtler does not explicitly teach the cylindrical sleeve comprises PTFE. 
Sato teaches a coupling tool including a bolt (abstract), the coupling tool (54; Fig. 4-5) comprising a bolt (55) and a tube (57), the tube being fitted to a shaft portion (55a) of the bolt (Paragraph 74), wherein a material of the tube can be polytetrafluoroethylene (PTFE) (Paragraph 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable body Gurtler to be PTFE as in Sato because (a); Gurtler suggests the body needs to be deformable, and Sato acknowledges that PTFE is a flexible material (Paragraph 80); (b) the modification allows for the tube to be deformed in the outer diameter direction as shown by the arrows with the benefit of ensuring a seal (Paragraph 90; see Fig. 4b, 5a); and prima facie obviousness determination (see MPEP 2144.07).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurtler (DE 4219761; see machine translation) in view of Haack (US 5362185) as evidenced by xapps.xylemic.com (“Hardness of metals and minerals”) as applied to claim 1 above, and further in view of Stephen (US 2008/0226413).
Regarding claims 9-10, modified Gurtler discloses the pin as discussed above with respect to claim 1, 
However, modified Gurtler is silent as to one or more standoffs having an outer diameter configured to provide a contact fit of the standoff to an inside surface of the cylindrical sleeve and screw onto the screw and wherein the standoffs have a total length such that with the standoffs and the binding post fully engaged with the screw, a distance between a head of the screw and a head of the binding post is no less than a length of the cylindrical sleeve.
	Stephen teaches an inset panel fastener (abstract) in the same field of endeavor of mounting devices for holding objects to a support surface (Paragraph 1-2), the fastener (1; Fig. 1-5) comprising a plastic body (3) and a metal female fastener (35; equivalent to a standoff) in the form of a nut (Paragraph 28) and including a threads (41) for receiving a metal fastener (Paragraph 30) and a plurality of projections (43) which are sized and positioned to project into recess formed within the plastic body (Paragraph 31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the deformable body by adding a nut with projections that project into a recess in the resilient collar as in Stephen in order to obtain the predictable result of receiving the first insert member in the nut (Stephen; Paragraph 30) with the benefit of ensuring significant interference to provide a locking action on one end of the resilient collar (Stephen; Paragraph 30) and preventing the rotation of the nut relative to the resilient collar when rotational forces are exerted by the male threaded fastener during engagement or disengagement (Stephen; Paragraph 31). 
	Regarding the claim limitation “wherein the standoffs have a total length such that with the standoffs and the binding post fully engaged with the screw, a distance between a head of the screw and . 
Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajabali (US 2006/0011294) in view of Straub (US 3719119) as evidenced by xapps.xylemic.com (“Hardness of metals and minerals”).
Regarding claims 1 and 18, Rajabali discloses a method and system for producing laminates (abstract) comprising:
a forming mold (10) with at least one hole (20);
and a centering pin (4; equivalent to a core) inserted in the hole of the mold (Paragraph 22), the centering pin including screw threads (19; equivalent to an extractor tool engagement) wherein the centering pin can be removed by means of a tool (16; see Paragraph 26). 
Rajabali is silent as to a core comprising a screw portion, a binding portion threaded to the screw portion; a cylindrical sleeve surrounding at least a central portion of the core, the sleeve configured to maintain a generally cylindrical shape when inserted into a hole of a mold tool, the core configured to mechanically hold the sleeve in place on the core, and the core comprises a material that is harder relative to the sleeve to engage the extractor tool without damage to the core. 
Gurtler discloses a fastening mechanism for fastening parts in sheet metal structures such as vehicles an aircraft (line 10-19) which can be removed from the substructure with little effort (lines 39-41) the fastening mechanism (Fig. 3) comprising: a core (see Fig. 3) comprising a screw (4; equivalent to a screw portion), a pressure piece (3; equivalent to a binding portion) provided with an internal thread to receive a screw (lines 232-233; see Fig. 3-4); and a deformation body (1; equivalent to a cylindrical sleeve) surrounding a central portion of the pressure piece (see Fig. 4-5), wherein the deformation body compresses against the walls of holes by tightening the screw (lines 297-309; see Fig. 5; interpreted as configured to maintain a generally cylindrical shape when inserted into a hole), the core includes the pressure piece (3) and disc (5) which mechanically hold the deformation body on the core (see Fig. 5); and the deformation body is made out of rubber (line 225) and the pressure piece and screw is made out of metal (line 232-242).

Haack teaches an arrangement for positioning components such as dies or mold plates (abstract) comprising a device (33; see Fig. 11; interpreted as an extractor tool) including a threaded rod (34) having a section of threads (36) engaging the threads inside the pin (20a; Column 5, lines 43-48), wherein rotating a knob (35) will extract the device (Column 5, lines 49-56).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have substituted the centering pin of Rajabali for the pin of Gurtler because (a) both Rajabali and Gurtler are used to pins to fasten objects to other objects; (b) the pin of Gurtler is advantageous because the fastening mechanism is easily produced with high reproducibility, dampens transmission of vibrations, and can be used to fasten different materials (Gurtler; lines 23-26), and compensates for thermal expansion of the two components (Gurtler; lines 30-32). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added threads as in Haack to the fastening mechanism of Gurtler and used the extractor device of Haack to remove the modified fastening mechanism because (a) Gurtler suggests removing the substructure with little effort (lines 39-41) and (b) use of the extractor tool allows for the simple removal and reuse of the positioning devices with take-apart components (Haack; Column 1, lines 27-35). Furthermore, it would have been obvious to said skilled artisan to try various locations in adding the threaded portion to a finite number of locations, including the head of the screw and the washer portion, to achieve the predictable result of extracting the fastening mechanism. 
Regarding the claim limitation “the core comprises a material that… to engage extractor tool without damage to the core,” the instant specification describes that the hybrid tool pin can be a metal core surrounded by plastic (see Page 8). Since Gurtler disclose the same metal core as instantly described, it is considered sufficiently hard to engage an extractor tool without damage to the core. Furthermore, “where the claimed and prior products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established” (see MPEP 
Regarding claim 19¸ modified Rajabali discloses the device (33; see Fig. 11; interpreted as an extractor tool) including a threaded rod (34) having a section of threads (36) engaging the threads inside the pin (20a; Column 5, lines 43-48), wherein rotating a knob (35) will extract the device (Column 5, lines 49-56).
Regarding claim 20, modified Rajabali discloses the diameter of the washer (Gurtler; 5) is larger than the head of the screw (Gurtler; 3; see Fig. 10). 
Regarding the claim limitation “the tool pin is configured to prevent inserting the extractor tool engagement into the hole” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the pin of modified Rajabali is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the washer (Gurtler; 5) would prevent further insertion of the threaded portion into a hole around the same size as the deformable body (Gurtler; 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breck et al. (US 4659126) teaches core including a screw (21), a tube-like member (22), and cylindrical sleeves (23A, 23B) mounted on the tube-like member, wherein the tubular sleeves are configured to deform, and the screw engaging a U-shaped link (29).





Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743